Citation Nr: 0805048	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  04-37 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial compensable rating for 
mesothelioma, for the period from September 25, 2002 through 
October 2, 2002. 


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to July 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office that granted service 
connection for malignant mesothelioma, and assigned a 0 
percent evaluation effective September 25, 2002.  The veteran 
disagreed with the evaluation and appealed the decision to 
the Board.  In April 2006 the Board remanded the claim to the 
Appeals Management Center (AMC).  In a May 2007 decision, the 
AMC awarded a 100 percent evaluation effective October 2, 
2002.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
malignant mesothelioma was received on September 25, 2002.

2.  VA treatment records from June 2002 to December 2002 show 
symptoms that were consistent with those providing the basis 
for the award of a 100 percent rating for mesothelioma.


CONCLUSION OF LAW

The criteria for an assignment of an initial compensable 
rating of 100 percent for malignant mesothelioma, for the 
period from September 25, 2002 through October 2, 2002, have 
been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 
2007); 38 C.F.R.§ 4.97, Diagnostic Code 6819 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In light of the fully favorable decision, no further 
discussion of VCAA compliance is warranted at this time.

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Malignant neoplasms of any part of the respiratory system are 
rated as 100 percent disabling for six months beyond the 
cessation of any surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure.  Six months 
after discontinuance of such treatment, the appropriate 
disability rating shall be determined by mandatory VA 
examination.  If there has been no recurrence or metastasis, 
the disability is rated based on residuals.  38 C.F.R. § 
4.97, Diagnostic Code 6819, Note (2007).

As stated above, the veteran was granted a 100 percent 
evaluation for malignant mesothelioma, effective October 3, 
2002.  The effective date was determined 
based upon the date the veteran underwent a biopsy showing 
that he had malignant mesothelioma.  However, the veteran's 
original claim for service connection was filed on September 
25, 2002.  For the reasons stated below, the Board finds that 
an initial compensable rating of 100 percent is warranted for 
the period from September 25, 2002 through October 2, 2002.


VA outpatient treatment records reflect that the veteran had 
a history of pleural disease marked with pleural effusion and 
bilateral plaques in the lungs dating back to May 1998.  A 
June 2002 cytology report, based on the collection of pleural 
fluid from the veteran's lungs, revealed numerous clusters of 
cells, presumed to be mesothelial.  A note to the report 
stated that there were numerous clusters of cells with 
features most consistent with mesothelial origin and 
mesothelioma could not be completely excluded.  

Later VA outpatient treatment reports in July 2002, August 
2002 and September 2002 all note the presence of atypical 
cells in the veteran's cytology reports.  In September 2002, 
the cytology reports reflected the presence of atypical cells 
and CT scans reported pleural effusion in the lungs and 
bilateral plaques.  The veteran was also evaluated on this 
day for a pleural biopsy, subsequently performed in October 
2002, from which his cells were ultimately determined to be 
malignant.  

VA treatment reports contain a post-operative note on October 
4, 2002, following the veteran's biopsy, stating that the 
veteran's symptoms became somewhat worse lately due to an 
increase in the right pleural effusion.  The report continued 
to say that a chest CT scan showed the presence of right 
pleural effusion associated with significant pleural 
thickening for which a recommendation for surgery for a 
pleural biopsy was then made.  

In a December 2002 VA examination, the examiner noted in the 
veteran's history that a CT scan was scheduled on September 
19, 2002, as a previous chest x-ray revealed bilateral 
plaques consistent with asbestos exposure and a cytology 
report reflected the presence of atypical cells.  The 
examiner noted that the CT scan revealed a large right 
pleural effusion from the lung apex to the lung base with 
extensive bilateral calcified pleural and diaphragmatic 
plaques.  In addition, the VA examiner also noted that the CT 
scan revealed sub-centimeter mediastinal lymph nodes in the 
pre-tracheal aorticopulmonary window, pre-carinal and sub-
carinal regions, and a few sub-centimeter bilateral auxiliary 
lymph nodes and mild thickening of the left major fissure.  
The examiner concluded in his assessment that the veteran's 
mesothelioma was a direct result of asbestos exposure while 
in service.  This VA examination reflects the severity of the 
veteran's symptoms at the time of the September 19, 2002 CT 
scan, prior to the October 3, 2002 biopsy.

Thus, the evidence of record suggests that the veteran's 
symptoms in the month prior to his biopsy warrant an initial 
compensable rating of 100 percent for malignant mesothelioma, 
for the period from September 25, 2002 (the date of receipt 
of his original claim) through October 2, 2002, consistent 
with Diagnostic Code 6819.  38 C.F.R. § 4.97. 

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In addition, the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in "relative equipoise, the law dictates that the veteran 
prevails."  The Board acknowledges the fact that the pleural 
biopsy was conducted on October 3, 2002, on which the 
effective date was assigned.  However, the veteran's claim 
was filed only 8 days prior to the biopsy, he was evaluated 
for the pleural biopsy on September 19, 2002, his symptoms 
became increasingly worse prior to the biopsy and cytology 
reports reflect the presence of atypical cells of mesothelial 
origin dating back to June 2002.  Thus, after resolving the 
benefit of the doubt in the veteran's favor, the Board 
concludes that an initial compensable rating of 100 percent 
is warranted for malignant mesothelioma, for the period from 
September 25, 2002 through October 2, 2002.




ORDER


An initial compensable rating of 100 percent is granted for 
malignant mesothelioma, for the period from September 25, 
2002 through October 2, 2002, subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


